Jim Johnson, Associate Justice, dissenting. I agree with everything said by Justice Bobinson in his dissent but would add that the detectives, who were well paid witnesses in this case, after over two years of almost constant surveillance could find but one isolated instance which was the least bit suspicious. The majority refers to this instance in the following language: “We know of no useful purpose that will be served in a page by page recital of the sordid details in this chapter of domestic infelicities.' ’ The truth from the record is that there are no sordid details. When appellee learned of appellant’s apparent efforts to entrap him by having his every move watched by detectives he was so embarrassed and humiliated in his home community that he separated from appellant. During the next two years before trial, he was aware of the almost constant surveillance under which appellant’s detectives kept him. Defamatory gossip was spread on behalf of appellant’s contentions to such an extent that it appeared to be the talk of the town. Under oath on the witness stand the gossip proved to be unfounded. The one person who could testify to the true facts concerning the apparent conspiracy which appellant had promoted against appellee for the purpose of personal enrichment was the very person appellant chose to accuse of being the major adulteress with her husband. This young lady had for a long period of time been the best and most confidential friend of appellant. Appellant had confided in this friend that she was going to fix appellee, that she had one adopted child and intended to get more and soak him for everything he had. There was proven to my satisfaction continuous indignities too numerous to mention, some of which were repulsive, committed by appellant which would render appellee’s condition intolerable. From the whole record I cannot escape the conclusion that the confidential friend aptly stated the case when she said, as abstracted, that ‘ ‘ appellant missed her calling. She should have been an actress. I think she is putting on a good act. This whole thing is a scheme and has been in process for eight years, been planning what she would do to appellee and I was a good scapegoat.” Certainly appellee needed the testimony of this witness in order that his side of the question could be presented. This witness knew things, because of her confidential relationship to appellant, which would further corroborate appellee’s testimony to the many indignities which were heaped upon him. Under the circumstances appellant was more than justified in his efforts to keep the good will of the witness. This necessitated his keeping in constant contact with the witness who could testify as to the truth of events which would prevent appellant’s scheme from working. They don’t deny that they met in Hot Springs. They both knew that detectives had been following them. They moved for a final showdown. They sought by their actions to explode appellant’s balloon of suspicion. The motel incident was a part of the plan. The facts as related by the majority relative to this incident are strenuously disputed. Under the circumstances of the seemingly desperate and fanatic attempts of this appellant to ruin the lives of these two people, the explanation relative to the meeting in Hot Springs by appellee and the witness who had been living with her sister in Dallas was logical and understandable. The witness had been accompanied to Hot Springs by her sister and her family, and had over an extended length of time been kept under surveillance by appellant’s detectives. The learned Chancellor in his equitable handling of this case not only had the opportunity to view and judge the credibility of the parties in interest but was confronted with an array of the most prominent and credible men to be found in South Arkansas who testified without contradiction to the good character of appellee. It follows, from what has been said above, that I cannot from the cold printed page in good conscience say that the decree of the trial court is against the weight of the evidence. As to the attorneys’ fees. It is apparent from the view of the majority that appellant’s attorneys did a masterful job. Certainly they are entitled to every penny the majority has awarded them. My only disagreement with the majority on this point is that the money should be paid by appellant through the same source which for a period of over two years paid the hard working detectives who found the one suspicious incident upon which this case on appeal turned. To say the least, I am unable to agree with the picture of sympathy which was so ably presented of a young war widow who had lost two of her loved ones prior to her marriage to this appellee. The record is too plain that the loss had occurred some years before the marriage. If this appellant had been so grief stricken, I am at a loss to know why she would have been present at a notorious night spot here in Little Rock at the time she was introduced to appellee and why she was present on a trip to New Orleans for the Mardi Gras where the courtship of the two apparently blossomed. For these and other reasons in the record too numerous to mention, I respectfully dissent.